OPINION — AG — ** CHANGE IN SALARY OF PUBLIC OFFICER — PARDON AND PAROLE BOARD ** ARTICLE XXIII, SECTION 10 OF THE OKLAHOMA CONSTITUTION PROVIDES THAT THE SALARY OF ANY PUBLIC OFFICIAL MAY 'NOT' BE CHARGED DURING HIS TERM OF OFFICE UNLESS OTHERWISE PROVIDED. THE PARDON AND PAROLE BOARD IS LIMITED TO A MAXIMUM COMBINED SALARY OF TWENTY THOUSAND DOLLARS ($20,000.00) FOR THE EMPLOYMENT OF TOW PROFESSIONAL INTERVIEWS. (EMERGENCY MEASURE, EMERGENCY BILL) CITE: ARTICLE V, SECTION 58, 57 Ohio St. 332.4 [57-332.4] (DONALD B. NEVARD)